A review of the matters on file in this appeal shows that there is no certificate of service of the notice of appeal and brief upon the opposing parties or their counsel by means of personal delivery or certified mail service. The appellees claim that their counsel only received the notice of appeal and not the brief, and that service was not made by means of certified mail. The lack of a certificate of service showing the service required by the rule supports the appellee's representation to the court in their reply brief. Therefore the appeal will be dismissed for failure to comply with the rule as to service.
A review of the file also shows that there is not probable cause to accept the appeal, as provided in 7 N.T.C. Sec. 801(b). The trial judge was in the best position to understand the circumstances under which a withdrawal of appearance by the appellants' counsel was granted and the circumstances leading to the entry of a judgment dismissing the case.. The Court of Appeals accepts the detailed findings of the District Court insofar as it dismisses the action for a failure to prosecute or be prepared for trial.